Citation Nr: 0323733	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1991 to April 
1997.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2001 decision by the RO which, 
in part, denied entitlement to a total rating for TDIU.  

By rating action in April 2000, service connection was 
established for degenerative arthritis of the cervical spine 
and a 20 percent evaluation was assigned, effective from 
February 14, 2000, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  In his notice of disagreement in April 
2000, the veteran stated that he wanted a 40 percent 
evaluation for his cervical spine disability.  In a 
subsequent rating action in July 2001, the RO assigned an 
increased rating to 40 percent, effective from April 28, 
2000, and informed the veteran that this was considered a 
grant of all benefits sought in his notice of disagreement.  
The veteran and his representative were notified of this 
decision and did not appeal.  

Although the veteran has not raised the issue of an earlier 
effective date for the award of an increased rating to 40 
percent for the cervical spine disability, the Board is 
unable to ascertain the basis for the RO's assignment of an 
effective date of April 28, 2000.  Accordingly, this matter 
is brought to the attention of the RO for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, it is noted that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations, among other 
things, provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  It also includes 
new notification provisions.  38 C.F.R. § 3.159 (2002).  

In the instant case, regarding the issue of TDIU, the veteran 
has not been advised of VCAA, nor has he been provided with 
the appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the issue of an increased rating for the veteran's 
cervical spine disability is not in appellate status, the 
degree of impairment of the spine disability is central to 
the issue for a total rating.  In this regard, the most 
recent VA examination in October 2002, did not provide 
sufficiently detailed information to determine the current 
level of severity of the cervical spine disability.  
Specifically, there was no assessment of the degree of 
functional impairment under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The examiner indicated that EMG studies 
had been ordered but that the test had not been completed as 
of that date.  The evidentiary record as currently 
constituted does not indicate whether EMG studies had been 
completed.  

The rating criteria for the musculoskeletal system 
(Diagnostic Code 5293) were revised during the pendency of 
this appeal, effective September 23, 2002.  In reviewing the 
evidentiary record, it is apparent that the RO did not 
consider the revised rating criteria.  The Court has 
indicated that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); White v. Derwinski, 1 Vet. App. 
519 (1991).  

Finally, on the veteran's application for TDIU, it was 
indicated that he expected to receive disability retirement 
benefits.  Whether he has been awarded these benefits is 
unknown.

Given the absence of relevant clinical information and the 
failure to consider the revised regulations, the Board finds 
that the current evidence of record is inadequate and that 
further development is necessary.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be asked to provide 
the names and addresses of all medical 
care providers, VA or otherwise, who 
treated him for any cervical spine 
problems since November 2002.  After 
securing the necessary release, the RO 
should obtain all identified records, and 
associate them with the claims file.  If 
any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO is to inquire of the veteran 
whether he is in receipt of Social 
Security Administration disability 
benefits.  If the response is in the 
affirmative, the RO should obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected cervical spine 
disability.  The claims folder, a copy of 
this REMAND, and a copy of the revised 
rating criteria for intervertebral disc 
syndrome must be made available to the 
examiner for review.  The examiner must 
indicate whether the file has been 
reviewed.  All appropriate testing should 
be undertaken in connection with the 
examination, including EMG studies.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I.  The examiner should note any 
limitation of motion in the cervical 
spine, and indicate what is 
considered normal range of motion.  

II.  The examiner should determine 
whether the cervical spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

IV.  The examiner should indicate 
whether the veteran's cervical spine 
disability prevents him from 
securing and following a 
substantially gainful occupation.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
cervical spine disability have been 
provided by the examiner and whether the 
examiner has responded to all questions 
posed.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim for 
a total rating for compensation purposes 
based on all the evidence of record and 
all governing legal authority, including 
the old and revised rating criteria for 
the musculoskeletal system, the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination(s) should 
be included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


